Citation Nr: 9917464	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N. M. K., M.D.





REMAND

The veteran served on active military duty from December 1967 
to July 1969.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).

A well-grounded claim for entitlement to service connection 
for post-traumatic stress disorder is one where the appellant 
has "submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purposes of 
determining whether a claim is well-grounded) of an in-
service stressor; and medical evidence of a nexus between 
service and the current [post-traumatic stress disorder]."  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Where there is 
a clear diagnosis of post-traumatic stress disorder, the 
appellant's evidentiary assertions of participation in combat 
are generally accepted as true for the purpose of determining 
whether a claim for entitlement to service connection for 
post-traumatic stress disorder is well grounded.  Id.; see 
also Samuels v. West, 11 Vet. App. 433 (1998).  

In the instant case, the veteran had military service in 
Vietnam.  He contends that he experienced stressors during 
combat while serving in Vietnam.  There is a clear diagnosis 
of post-traumatic stress disorder from his private physician, 
that relates the diagnosis to his military service while in 
Vietnam.  Here, because the veteran's claim for entitlement 
to service connection for post-traumatic stress disorder is 
well grounded, the VA has a statutory duty to assist the 
veteran in developing the facts pertinent to his claim.  
Cohen, 10 Vet. App. at 148; Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990); 38 U.S.C.A. § 5107(a) (West 1991).

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  
However, where the VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

It may be possible that a veteran who did not have a combat 
MOS and did not receive combat awards or decorations 
nevertheless "engaged in combat with the enemy."  However, 
unless other service department evidence can be developed to 
show such engagement, the veteran must provide evidence to 
corroborate his testimony that the stressor he claims to have 
experienced in service actually did occur.  38 C.F.R. § 
3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991); 
Zarycki v. Brown, 6 Vet. App. at 92, citing Manual M21-1, 
Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. at 193.  
If upon remand the RO is unsuccessful in developing evidence 
to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet. App. 70, 78-79 (1994).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to post-traumatic 
stress disorder.  Zarycki, 6 Vet. App. at 98, 99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of post-traumatic stress disorder 
was inadequate for rating purposes because the examiners 
relied, in part, on events whose existence the Board had 
rejected.

Accordingly, in approaching claim for service connection for 
post-traumatic stress disorder, the question of the existence 
and character of an event claimed as a recognizable stressor 
must be resolved by adjudicatory personnel.  If the 
adjudicators, having given due consideration to all matters 
of credibility raised by the record, conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of post-traumatic 
stress disorder have been met.  In such a referral, the 
adjudicator should specify to the examiner(s) precisely what 
stressors have been accepted, as established by the record, 
and the medical examiner(s) must be instructed that only 
those events may be considered in determining whether 
stressors, to which the appellant was exposed during service, 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether post-traumatic 
stress disorder is due to service would be pointless.  
Likewise, if the examiner renders a diagnosis of 
post-traumatic stress disorder that is not clearly based upon 
confirmed stressors in service, the examination would be 
inadequate for rating purposes.

Finally, the Board notes documents in the claims file written 
in Spanish that have not been translated into English for the 
Board's consideration on appeal.

In light of the foregoing, the case is remanded for the 
following action:

1.  The veteran should be asked to 
provide a list of names and addresses of 
all those who have provided treatment 
for his psychiatric disorder since the 
RO last obtained records of treatment.  
The RO should obtain all the records of 
any treatment reported by the veteran.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

3.  The veteran is hereby advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

4.  Regardless of the veteran's 
response, the RO should prepare a 
summary of all claimed stressors 
reported by the veteran, to include 
those stressors claimed in previous 
written statements and to examining 
health care professionals, and contact 
all appropriate organizations in order 
to verify the claimed stressors.  This 
summary, along with the veteran's 
appropriate personnel records, and any 
additional information received pursuant 
to this remand, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 
(formerly the United States Army and 
Joint Services Environmental Support 
Group), 7798 Cissna Road, Springfield, 
VA 22150, to verify the claimed 
stressors as reported by the veteran.  
All documents sent to USASCRUR should be 
written in English.  USASCRUR should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.  If 
USASCRUR is unable to provide the 
specific information requested, they 
should be asked to direct the RO to any 
additional appropriate sources.

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has never previously 
examined or treated the veteran, if 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims file and a 
copy of this remand must be made 
available to the examiner prior to this 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
file.  The examiner should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

8.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

9.  The statement from the veteran 
received in June 1997; the phrases 
written in Spanish in the VA examination 
dated in July 1997; the medical record 
from L. A. Torrado Colon, M.D.; and any 
additional documents received pursuant to 
this remand written in Spanish, should be 
translated into English, with a copy of 
the English translation placed in the 
claims file.

10.  The RO should then readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


